Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 8, 2022 has been entered.

Applicant’s Amendment dated September 8, 2022 has been carefully considered. Applicant’s argument that none of the currently cited references disclose that the offset portion of the offset rib defines a width between a first boundary surface and a second boundary surface along a direction perpendicular to both the pressure side wall and the suction side wall, and that the first boundary surface and the second boundary surface are non-parallel to one another, such that the width of the offset rib increases towards the root of the airfoil, as recited in amended independent claim 1, has been carefully considered and is persuasive. Claims 1, 3-4, 6-7, and 10 are allowed.

With regard to amended independent claim 11 and new claim 21, these claims are rejected under 35 U.S.C. 103 as set forth in detail later below. Joo 2020/0400031 and Kildea 4,738,587 are relied upon to teach the features of amended independent claim 11. Joo 2020/0400031 is relied upon to teach the features of new claim 11.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Amended claim 1 recites that “the offset portion of the offset rib defines a width between a first boundary surface and a second boundary surface along a direction perpendicular to both the pressure side wall and the suction side wall, and wherein the first boundary surface and the second boundary surface are non-parallel to one another, such that the width of the offset rib increases towards the root of the airfoil.” The entirety of these limitations is not described in the specification. It is suggested that the specification be amended to state these limitations, in order to overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, in the recitation that “the angle is generally perpendicular to the camber line at the tip of the airfoil”, the underlined term “generally perpendicular” is a relative term which renders the claim indefinite. The term “generally perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose any demarcation between what angles would be considered “generally perpendicular”, and what angles would not be considered “generally perpendicular”.
In claim 14, line 2, “a trailing edge” is a double recitation of the previously recited trailing edge, causing ambiguity.
In claim 17, lines 1- 2, “a leading edge” is a double recitation of the previously recited leading edge, causing ambiguity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-14, 17, and 20, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Diamond 2016/0312620 in view of Joo 2020/0400031 and McGrath 6,761,535 and Kildea 4,738,587.
Diamond (figures 1, 6, and 8) discloses a turbomachine 10 substantially as claimed, defining an axial direction, a circumferential direction extending around the axial direction, and a radial direction perpendicular to the axial direction, the turbomachine comprising: a compressor 14; a combustor 15 downstream of the compressor; and a turbine 16, 17 downstream of the combustor, the turbine comprising a rotor blade mounted to a rotor disk 22, the rotor blade comprising: a platform 2; an airfoil 3 extending outward along the radial direction from a root (analogous to element 1 in figure e1) at the platform to a tip, the airfoil having a leading edge (to the left in figure 8), a trailing edge (to the right in figure 8), the airfoil shape inherently possessing a concave pressure side wall and a convex suction side wall, with an inherent camber line that passes through the leading edge and the trailing edge; and a cooling circuit extending within the platform and the airfoil, the cooling circuit comprising a plurality of cooling passages defined by a plurality of ribs R, OR, AR, the plurality of ribs comprising an offset rib OR having neighboring cooling passages NCP of the plurality of cooling passages defined on either side, the offset rib including a radially outer portion and a radially inner offset portion, the outer portion generally aligned with the radial direction and extending between the tip and the offset portion, the offset portion converging towards an adjacent rib AR from the outer portion to  a terminal end, the terminal end partially defining a root turn RT that fluidly couples the neighboring cooling passages of the plurality of cooling passages, wherein the offset rib has a width defined along a direction perpendicular to both the pressure side wall and the suction side wall (claim 11).
The offset portion of the offset rib is offset from the outer portion along the axial direction (claim 13).
The offset portion of the offset rib is offset from the outer portion towards the trailing edge of the airfoil (claim 14).
The offset rib is positioned proximate the leading edge of the airfoil (claim 17).
The outer portion of the offset rib extends generally parallel to the adjacent rib of the plurality of ribs (claim 20).
Note the annotated figure below.


    PNG
    media_image1.png
    960
    776
    media_image1.png
    Greyscale

However, Diamond does not disclose a perforation is defined in the offset portion of the offset rib radially outward of the root turn (claim 11), and does not disclose that the offset rib is disposed at an angle to the camber line of the airfoil, wherein the angle is generally perpendicular to the camber line at the tip of the airfoil, and wherein the angle increases as the offset rib extends radially inwardly from the tip, such that a width of the offset rib defined along a direction perpendicular to both the pressure side wall and the suction side wall increases as the offset rib extends from towards the tip to the root of the airfoil (claim 11). 

Joo (figure 6) shows an airfoil 2510 having a perforation 2571 defined in a radially inner offset portion of a rib 2561 and radially outward of a root turn 2516 located in a serpentine cooling circuit C22, C21, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbomachine of Diamond such that the airfoil includes a perforation defined in the offset portion of the offset rib radially outward of the root turn, as taught by Joo, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit. 

McGrath shows a turbine blade 20 of a gas turbine engine having a platform 30, an airfoil 32 extending from a root 34 at the platform to a tip 33, the airfoil having a concave pressure side wall 42 and a convex suction side wall 44, with ribs 46, having a width defined along a direction perpendicular to both the pressure side wall and the suction side wall, the width increasing towards the root of the airfoil (note the progression shown from figure 4 to figure 5 and figure 6), for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine of Diamond such that a width of the offset rib defined along the direction perpendicular to both the pressure side wall and the suction side wall increases as the offset rib extends from towards the tip to the root of the airfoil, as taught by McGrath, for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

Kildea shows an airfoil 1 for a gas turbine engine having a rib 12 and a camber line, the rib disposed at an angle to the camber line of the airfoil, wherein the angle is generally perpendicular to the camber line at the tip of the airfoil (figure 2A), and wherein the angle increases as the offset rib extends radially inwardly from the tip (note the progression from figures 2B to 2C), for the purpose of providing a highly twisted airfoil which has a high ratio of tip radius to root radius which provides a large change in airflow turning angle (camber) from root to tip, thus providing aerodynamic advantages. Note the annotated figures below.


    PNG
    media_image2.png
    994
    732
    media_image2.png
    Greyscale

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine of Diamond such that the offset rib is disposed at an angle to the camber line of the airfoil, wherein the angle is generally perpendicular to the camber line at the tip of the airfoil, and wherein the angle increases as the offset rib extends radially inwardly from the tip, as taught by Kildea, for the purpose of providing a highly twisted airfoil which has a high ratio of tip radius to root radius which provides a large change in airflow turning angle (camber) from root to tip, thus providing aerodynamic advantages.

Claim 16, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Diamond 2016/0312620 and Joo 2020/0400031 and McGrath 6,761,535 and Kildea 4,738,587 as applied to claim 11 above, and further in view of Simpson 2015/0354366.
The modified turbomachine of Diamond shows all of the claimed subject matter except for the terminal end of the offset rib defines a non-circular arcuate boundary of a root turn of the cooling circuit, the non-circular arcuate boundary being concave opening downward with respect to a radial direction.

Simpson shows a gas turbine engine 20 having a rotor blade 50 with a rib 174 that defines a non-circular arcuate boundary at 186 in the form of an elliptical arch of a root turn near curved arrow 68 in figure 3 of a cooling circuit 80 shown in figure 3, the non-circular arcuate boundary being concave opening downward with respect to a radial direction, for the purpose of easing the stiffness transition from a first area of the wall W1, W2 that includes the rib and a second area A2 of the wall W1, W2 that excludes the rib.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine of Diamond such that the terminal end of the offset rib defines a non-circular arcuate boundary of a root turn of the cooling circuit, the non-circular arcuate boundary being concave opening downward with respect to a radial direction, as taught by Simpson, for the purpose of easing the stiffness transition from a first area of a wall that includes the rib and a second area of the wall that excludes the rib.

Claims 11, 13, 17, and 20, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2005/0111976 in view of Joo 2020/0400031 and McGrath 6,761,535 and Kildea 4,738,587.
Lee discloses a turbomachine 10 substantially as claimed, defining an axial direction, a circumferential direction extending around the axial direction, and a radial direction perpendicular to the axial direction, the turbomachine comprising: a compressor 16; a combustor 20 downstream of the compressor; and a turbine 26, 30 downstream of the combustor, the turbine comprising a rotor blade 46 mounted to a rotor disk 26, the rotor blade comprising: a platform 58; an airfoil 54 extending outward along the radial direction from a root 56 at the platform to a tip, the airfoil having a leading edge 64, a trailing edge 66, and a concave pressure side wall 60 and a convex suction side wall 62, with an inherent camber line that passes through the leading edge and the trailing edge; and a cooling circuit extending within the platform and the airfoil, the cooling circuit comprising a plurality of cooling passages defined by a plurality of ribs R, OR, AR, the plurality of ribs comprising an offset rib OR having neighboring cooling passages NCP of the plurality of cooling passages defined on either side, the offset rib including a radially outer portion and a radially inner offset portion, the outer portion generally aligned with the radial direction and extending between the tip and the offset portion, the offset portion converging towards an adjacent rib AR from the outer portion to  a terminal end, the terminal end partially defining a root turn RT that fluidly couples the neighboring cooling passages of the plurality of cooling passages, wherein the offset rib has a width defined along a direction perpendicular to both the pressure side wall and the suction side wall (claim 11).
The offset portion of the offset rib is offset from the outer portion along the axial direction (claim 13).
The offset rib is positioned proximate the leading edge of the airfoil (claim 17).
The outer portion of the offset rib extends generally parallel to the adjacent rib of the plurality of ribs (claim 20).
Note the annotated figure below.


    PNG
    media_image3.png
    763
    677
    media_image3.png
    Greyscale


However, Lee does not disclose a perforation is defined in the offset portion of the offset rib radially outward of the root turn (claim 11), and does not disclose that the offset rib is disposed at an angle to the camber line of the airfoil, wherein the angle is generally perpendicular to the camber line at the tip of the airfoil, and wherein the angle increases as the offset rib extends radially inwardly from the tip, such that a width of the offset rib defined along a direction perpendicular to both the pressure side wall and the suction side wall increases as the offset rib extends from towards the tip to the root of the airfoil (claim 11). 

Joo (figure 6) shows an airfoil 2510 having a perforation 2571 defined in a radially inner offset portion of a rib 2561 and radially outward of a root turn 2516 located in a serpentine cooling circuit C22, C21, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbomachine of Lee such that the airfoil includes a perforation defined in the offset portion of the offset rib radially outward of the root turn, as taught by Joo, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit. 

McGrath shows a turbine blade 20 of a gas turbine engine having a platform 30, an airfoil 32 extending from a root 34 at the platform to a tip 33, the airfoil having a concave pressure side wall 42 and a convex suction side wall 44, with ribs 46, having a width defined along a direction perpendicular to both the pressure side wall and the suction side wall, the width increasing towards the root of the airfoil (note the progression shown from figure 4 to figure 5 and figure 6), for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine of Lee such that a width of the offset rib defined along the direction perpendicular to both the pressure side wall and the suction side wall increases as the offset rib extends from towards the tip to the root of the airfoil, as taught by McGrath, for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

Kildea shows an airfoil 1 for a gas turbine engine having a rib 12 and a camber line, the rib disposed at an angle to the camber line of the airfoil, wherein the angle is generally perpendicular to the camber line at the tip of the airfoil (figure 2A), and wherein the angle increases as the offset rib extends radially inwardly from the tip (note the progression from figures 2B to 2C), for the purpose of providing a highly twisted airfoil which has a high ratio of tip radius to root radius which provides a large change in airflow turning angle (camber) from root to tip, thus providing aerodynamic advantages.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine of Lee  such that the offset rib is disposed at an angle to the camber line of the airfoil, wherein the angle is generally perpendicular to the camber line at the tip of the airfoil, and wherein the angle increases as the offset rib extends radially inwardly from the tip, as taught by Kildea, for the purpose of providing a highly twisted airfoil which has a high ratio of tip radius to root radius which provides a large change in airflow turning angle (camber) from root to tip, thus providing aerodynamic advantages.
Claim 16, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee 2005/0111976 and Joo 2020/0400031 and McGrath 6,761,535 and Kildea 4,738,587 as applied to claim 11 above, and further in view of Simpson 2015/0354366.
The modified turbomachine of Lee shows all of the claimed subject matter except for the terminal end of the offset rib defines a non-circular arcuate boundary of a root turn of the cooling circuit, the non-circular arcuate boundary being concave opening downward with respect to a radial direction.

Simpson shows a gas turbine engine 20 having a rotor blade 50 with a rib 174 that defines a non-circular arcuate boundary at 186 in the form of an elliptical arch of a root turn near curved arrow 68 in figure 3 of a cooling circuit 80 shown in figure 3, the non-circular arcuate boundary being concave opening downward with respect to a radial direction, for the purpose of easing the stiffness transition from a first area of the wall W1, W2 that includes the rib and a second area A2 of the wall W1, W2 that excludes the rib.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine of Lee such that the terminal end of the offset rib defines a non-circular arcuate boundary of a root turn of the cooling circuit, the non-circular arcuate boundary being concave opening downward with respect to a radial direction, as taught by Simpson, for the purpose of easing the stiffness transition from a first area of a wall that includes the rib and a second area of the wall that excludes the rib.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond 2016/0312620 in view of Joo 2020/0400031 and McGrath 6,761,535.
Diamond (figures 1, 6, and 8) discloses a rotor blade for a turbomachine 10 substantially as claimed, comprising: a platform 2; an airfoil 3 extending from a root (analogous to element 1 in figure 1) at the platform to a tip, the airfoil shape inherently possessing a concave pressure side wall and a convex suction side wall; and a cooling circuit extending within the platform and the airfoil, the cooling circuit comprising a plurality of cooling passages defined by a plurality of ribs R, OR, AR, the plurality of ribs comprising an offset rib OR having neighboring cooling passages NCP of the plurality of cooling passages defined on either side, the offset rib including a radially outer portion and a radially inner offset portion, the outer portion generally aligned with a radial direction and extending between the tip and the offset portion, the offset portion converging towards an adjacent rib AR from the outer portion to a terminal end, the terminal end partially defining a root turn RT that fluidly couples the neighboring cooling passages of the plurality of cooling passages, wherein the offset rib has a width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall.

However, Diamond does not disclose a perforation is defined in the offset portion of the offset rib closer to the terminal end than the outer portion and radially outward of the root turn, and does not disclose that the width increases towards the root of the airfoil.

Joo (figure 6) shows an airfoil 2510 having a perforation 2571 defined in a radially inner offset portion of a rib 2561 rib closer to a terminal end than a radially outer portion and radially outward of a root turn 2516 located in a serpentine cooling circuit C22, C21, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor blade of Diamond such that includes a perforation defined in the offset portion of the offset rib closer to the terminal end than the outer portion and radially outward of the root turn, as taught by Joo, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit. 

McGrath shows a turbine blade 20 of a gas turbine engine having a platform 30, an airfoil 32 extending from a root 34 at the platform to a tip 33, the airfoil having a concave pressure side wall 42 and a convex suction side wall 44, with ribs 46, having a width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall, the width increasing towards the root of the airfoil (note the progression shown from figure 4 to figure 5 and figure 6), for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade and turbomachine of Diamond such that the offset rib width increases towards the root of the airfoil, as taught by McGrath, for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 2005/0111976 in view of Joo 2020/0400031 and McGrath 6,761,535.
Lee discloses a rotor blade 46 for a turbomachine 10 substantially as claimed, comprising: a platform 58; an airfoil 54 extending from a root 56 at the platform to a tip, the airfoil having a concave pressure side wall 60 and a convex suction side wall 62; and a cooling circuit extending within the platform and the airfoil, the cooling circuit comprising a plurality of cooling passages defined by a plurality of ribs R, OR, AR, the plurality of ribs comprising an offset rib OR having neighboring cooling passages NCP of the plurality of cooling passages defined on either side, the offset rib including a radially outer portion and a radially inner offset portion, the outer portion generally aligned with a radial direction and extending between the tip and the offset portion, the offset portion converging towards an adjacent rib AR from the outer portion to a terminal end, the terminal end partially defining a root turn RT that fluidly couples the neighboring cooling passages of the plurality of cooling passages, wherein the offset rib has a width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall.

However, Lee does not disclose a perforation is defined in the offset portion of the offset rib closer to the terminal end than the outer portion and radially outward of the root turn, and does not disclose that the width increases towards the root of the airfoil.

Joo (figure 6) shows an airfoil 2510 having a perforation 2571 defined in a radially inner offset portion of a rib 2561 rib closer to a terminal end than a radially outer portion and radially outward of a root turn 2516 located in a serpentine cooling circuit C22, C21, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor blade of Diamond such that includes a perforation defined in the offset portion of the offset rib closer to the terminal end than the outer portion and radially outward of the root turn, as taught by Joo, for the purpose of short circuiting the cooling circuit, thereby allowing a greater amount of cooling air to flow through the serpentine cooling circuit. 

McGrath shows a turbine blade 20 of a gas turbine engine having a platform 30, an airfoil 32 extending from a root 34 at the platform to a tip 33, the airfoil having a concave pressure side wall 42 and a convex suction side wall 44, with ribs 46, having a width which can be defined along a direction perpendicular to both the pressure side wall and the suction side wall, the width increasing towards the root of the airfoil (note the progression shown from figure 4 to figure 5 and figure 6), for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified rotor blade and turbomachine of Lee such that the offset rib width increases towards the root of the airfoil, as taught by McGrath, for the purpose of meeting stage performance requirements and inherently increasing airfoil strength and rigidity at the root. 
Allowable Subject Matter
Claims 1, 3-4, 6-7, and 10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745